Citation Nr: 9915345	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for neck problems, to include degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to September 1965 to 
April 1969 and from September 1989 to May 1990.

Service connection for neck and back conditions was denied in 
an unappealed rating action in December 1984.  This appeal 
arises from a March 1992 decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).   

By decision dated in February 1996 the Board of Veterans' 
Appeals (Board), found that new and material evidence had 
been presented regarding the veteran's lumbar spine 
condition.  That issue was reopened and remanded to the RO 
for records and an examination.  The issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a cervical spine disorder was also 
remanded.  By rating decision dated in December 1996, the RO 
granted service connection for the lumbar spine disability 
and awarded a noncompensable evaluation for it.  The same 
decision denied service connection for a cervical spine 
disorder.  The veteran was notified of the decision by letter 
dated in December 1996 and a supplemental statement of the 
case was furnished to the veteran in May 1997.  He was 
advised of his right to appeal the RO's decision, but did not 
respond.  There was no timely appeal of that decision.  In 
February 1999, the veteran's representative submitted a VA 
Form 646 contending that new and material evidence had been 
presented regarding the veteran's cervical spine condition 
and that an increased rating was warranted for his service-
connected lumbar spine disability.  The Board construes the 
contentions raised regarding the lumbar spine as a request 
for an increased rating, and refers that issue to the RO for 
actions deemed appropriate.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in December 1984, the RO denied the 
appellant's claim of entitlement to service-connection for a 
cervical spine condition.  He was notified of this decision 
and of his right to appeal by a letter dated in January 1985, 
but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for a cervical spine condition in December 1984 is 
not new and material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 
(West 1991 & Supp. 1996); 38 C.F.R. § 3.156(a) (1998).

2.  The December 1984 rating decision denying service 
connection for a cervical spine condition is final, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 
(West 1991); 38 C.F.R. 3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the remand instructions included 
obtaining a full address for one of the veteran's treatment 
providers and for an orthopedic examination.  The veteran 
neither furnished the information nor appeared for the 
examination.  The file contains letters that were sent to the 
veteran's most recent address in January 1994, April 1996, 
December 1996, May 1997 and March 1999.  Only the 1994 letter 
was returned.  No subsequent correspondence sent to the same 
address was returned.  The Board is satisfied that the RO 
properly mailed the letters to the veteran, according him all 
due process.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  

Factual Background

Pertinent evidence of record at the time of the December 1984 
rating decision included the veteran's service medical 
records that were negative for complaints, symptoms or 
findings regarding a neck condition.  

An X-ray report dated in April 1984 from the St. Francis 
Hospital noted mild degenerative narrowing at the C5-C6 
interspace with a small osteophyte and that there was a 
straightening of the normal curvature of the cervical spine 
due to positioning and/or muscle spasm.  An examination 
report dated in April 1984 from St. Francis states that the 
veteran related a history of incurring several injuries to 
his neck.  On examination his muscles were very tender to 
palpation and his range of motion was slightly limited.  

The veteran's service connection claim was denied by rating 
decision dated in December 1984.  He was notified of the 
decision by letter dated in January 1985, but did not appeal.  

Evidence submitted since the December 1984 decision includes 
a September 1988 treatment note from M. Wainwright, M.D.  The 
veteran related denied any known injuries.  He complained of 
a sore neck and back on an intermittent basis.  Following 
examination, the assessment was muscle spasm.  

A February 1990 magnetic resonance imaging spectroscopy (MRI) 
report from the Long Beach Medical Imaging Clinic did not 
include evaluation of the cervical spine.

Service medical records for the veteran's second period of 
service were negative for evidence of a cervical spine 
condition. 

Treatment records dated from August 1988 to March 1991 from 
the Bristol Park Medical Group, Inc. are negative for 
complaints of a cervical spine condition. 

Treatment notes dated from March to July 1991 from S. Toubia, 
M.D., are negative for complaints or findings of a cervical 
spine condition.

Service connection was denied for lumbar spine and cervical 
spine conditions by rating decision dated in March 1992.  

During a personal hearing held at the RO in April 1993, the 
veteran testified that he was a dental technician before the 
service.  He experienced neck problems over the years.  To 
the best of his knowledge the neck problems began while he 
was on active duty.  He first injured his neck in 1966 aboard 
ship.  He hurt his neck performing deck duties and spent time 
in sick bay or was given bed rest.  He may have had neck 
problems during the rest of his tour, but he did not recall 
anything as severe as the original incident.  He did not know 
if anything had been recorded in service, even on his 
discharge physical; he was not sure he had a discharge 
physical.  He did not remember if he had treatment for his 
neck within a year of discharge from the service.  He did not 
recall being told that he needed surgery for his neck.

The veteran complained of occasional neck problems from a 
combination of cramped muscles and some nerve impingement.  
He was not taking any medications for his neck.  There were 
occasional times over the years where his ability to move was 
pretty limited.  The remainder of the veteran's testimony 
concerned his lumbar spine condition.  

The veteran failed to report for a scheduled VA orthopedic 
examination in June 1996.

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).
In Winters v. West, No. 97-2180 (Feb. 17, 1999), United 
States Court of Appeals for Veterans Claims (Court) stated, 
"Today, in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), the en banc Court essentially holds that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test. Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a)(1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S. C. § 5107(a).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The evidence submitted since the December 1984 rating 
decision includes treatment notes from Bristol Park Medical 
Group, additional service medical records for a second period 
of service, and treatment notes from Dr. Toubia.  These are 
new, in that they were not before the RO in December 1984.  
However, all of them are negative for complaints of a 
cervical spine condition.  The September 1988 treatment note 
from Dr. Wainwright is also new, and it indicates that the 
veteran had muscle spasms.  However, neither it nor any of 
the other medical evidence indicates that the veteran has a 
neck condition that is linked to his active service.  

Although the veteran asserts that his neck condition was 
caused by active service, he has submitted no medical 
evidence to substantiate his claim.  While the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  In fact, the veteran's testimony 
does not make it clear that he has a current neck condition 
at all, as he spoke of having had reduced range of motion.  
He did not indicate that such is currently the case.  In any 
event, none of the medical evidence submitted since the 
December 1984 rating action links any current neck condition 
to the veteran's active service. 

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a neck condition, thus, the 
claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




